Citation Nr: 1708132	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  08-16 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, prior to February 22, 2011.

2. Entitlement to a disability rating in excess of 40 percent for diabetes mellitus, type II, after February 22, 2011.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion





WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to October 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida. The Veteran's claims were remanded by the Board for additional development in October 2012 and most recently in September 2014.

The Veteran testified before the undersigned Veterans Law Judge at an August 2011 Central Office hearing. A copy of the hearing transcript has been associated with the file. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. The Veteran's service-connected diabetes mellitus, type II, ("diabetes") was manifested by required insulin and restricted diet prior to February 22, 2011.

2. The Veteran's service-connected diabetes mellitus, type II, has been manifested by required insulin, a restricted diet, and regulation of activities since February 22, 2011.

3. Prior to December 12, 2007, the Veteran's service-connected diabetes and diabetes-related disabilities do not meet the minimum schedular criteria for entitlement to TDIU, nor do they preclude him from obtaining and maintaining substantially gainful employment.

4. Since December 12, 2007, the Veteran's service-connected diabetes and diabetes-related service-connected disabilities precluded him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent prior to February 22, 2011 for service-connected diabetes mellitus, type II, are not met or approximated. 
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2016).

2. The criteria for an evaluation in excess of 40 percent since February 22, 2011 for service-connected diabetes mellitus, type II, are not met or approximated. 
38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.119, Diagnostic Code 7913.

3. Prior to December 12, 2007, the criteria for the assignment of a TDIU due to service-connected diabetes were not met or approximated. 38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2016).

4. Since December 12, 2007,the criteria for the assignment of a TDIU due to service-connected diabetes have been met or approximated. 38 U.S.C.A. 
§§ 1155, 5107, 5110; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters in April 2007 and February 2013.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's service treatment records and post service VA and private treatment records have been associated with the claims file.  The Veteran has not identified any records relevant to the issues being adjudicated below that have not been requested or obtained.

The Veteran was afforded multiple VA examinations in throughout the course of his appeal.  The Board finds that the VA examination reports are adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board also finds that that the RO has substantially complied with the October 2012 and September 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).





Diabetes

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20. When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 
38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran contends that his diabetes is more severe than currently evaluated. The Veteran's diabetes has been assigned a 20 percent disability evaluation prior to February 22, 2011 and 40 percent beginning on February 22, 2011 under Diagnostic Code 7913, which falls under the Schedule of Ratings for the Endocrine System, found in 38 C.F.R. § 4.119. 

Under Diagnostic Code 7913, which specifically addresses evaluation of diabetes mellitus, a 20 percent evaluation is assigned where diabetes requires insulin and restricted diet, or an oral hypoglycemic agent and a restricted diet. A 40 percent evaluation is assigned where diabetes requires insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities). A 60 percent evaluation is assigned where the disease requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. A 100 percent evaluation is assigned where diabetes requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 38 C.F.R. § 4.119. 

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913). Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. Id.

The Board notes that "regulation of activities" is defined in the rating criteria for a 100 percent disability rating under Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities." Id. Although not specified in the rating criteria, the Board finds that this definition also applies to the "regulation of activities" discussed in the 40 percent and 60 percent disability ratings under Diagnostic Code 7913. Additionally, the Board notes that medical evidence is required to show that occupational and recreational activities have been restricted. See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007). 

Further, in light of the conjunctive "and" in the criteria for a 40 percent disability rating under Diagnostic Code 7913, all criteria must be met to establish entitlement to a 40 percent rating. See, e.g., Heuer v. Brown, 7 Vet. App. 379, 385 (1995) (holding that criteria expressed in the conjunctive are connected by "and"); Malone v. Gober, 10 Vet. App. 539 (1997) (construing "and" as conjunctive in a statute); cf. Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding that "or" in the rating criteria shows that each is an independent basis for granting that rating). 

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each criteria listed in a rating must be met or more closely approximated in order to warrant such a rating. See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009). Stated another way, if a component is not met at any one level, a Veteran can only be rated at the level that did not require the missing component. Id.

The Veteran was afforded a May 2007 VA medical examination. At that time, he was insulin-dependent and was following a restricted diet. There was no restriction of activities for fear of hypoglycemia. The Veteran had not had any hospitalizations for hypoglycemic reactions or ketoacidosis.

The Veteran submitted an August 2007 statement by Dr. W.B.C. Dr. W.B.C. stated that the Veteran had been treated with insulin and other medications and was on a restricted diet. Dr. W.B.C. stated that the Veteran was limited in physical activity due to his non-service-connected left ankle issues. 

The Veteran's VA treatment records show that he was hospitalized for hyperglycemia from May 11-13, 2008. 

The Veteran's VA treatment records show that in June 2008 he stated that he was unable to do much exercise because of fluctuations in his blood sugar. However, the remainder of the Veteran's VA treatment records show that he was encouraged to engage in physical activity in order to assist in his efforts to lose weight. Additionally, the Veteran's VA treatment records show that he was continuously treated by restricted diet and insulin for his diabetes.

The Veteran submitted a November 2008 statement by Dr. M.S. Dr. M.S. stated that the Veteran was being treated with insulin and other oral medications for his service-connected diabetes.

The Veteran was afforded a May 2009 VA medical examination. At that time, the Veteran was being treated with an insulin pump and was on a restricted diet. It was specifically noted that he was not restricted in his ability to perform strenuous activities.

The Veteran submitted a September 2009 statement by C.W., a nurse practitioner from the Diabetes Education and Management Clinic. C.W. stated that the Veteran was treated with insulin and a restricted diet. C.W. also provided a number of legal conclusions regarding the Veteran's disability rating for his diabetes.

The Veteran submitted a February 22, 2011 statement by Dr. H.F. Dr. H.F. stated that the Veteran required an insulin infusion pump, a restricted diet, and regulation of activities in order to avoid hypoglycemic events. Dr. H.F. noted that the Veteran's non-service-connected left ankle disorder continued to impact the Veteran's ability to participate in daily activities. 

The Veteran submitted a July 2011 statement by Dr. V. L-L. Dr. V. L-L stated that the Veteran required an insulin pump, a restricted diet, and regulation of activities. Dr. V. L-L. stated that the Veteran was well known to the clinic and that he was prone to episodes of hypoglycemia; however, Dr. V. L-L. did not indicate that the Veteran had been hospitalized for his diabetes or that he required twice a month visits to a diabetic care provider. 

The Veteran was afforded a VA medical examination on June 11, 2013. The examiner noted that the Veteran was prescribed an oral hypoglycemic agent, other oral medications, insulin injections, and an insulin pump for treatment of his service-connected diabetes. The examiner opined that the Veteran did not require regulation of activities as part of the medical management of his diabetes. The examiner noted that the Veteran visited his diabetic care provider less than two times per month and that there were no episodes of ketoacidosis or hypoglycemia requiring hospitalization over the last twelve months. The examiner opined that the Veteran's diabetes mellitus, type II, would impact physical or sedentary employment and that it would render him unable to secure or follow a substantially gainful occupation. 


Prior to February 22, 2011

To warrant an evaluation in excess of 20 percent for diabetes, there would need to be evidence showing that the condition requires insulin, a restricted diet, and regulation of the Veteran's activities, meaning avoidance of strenuous occupational and recreational activities. For the period under consideration, there is evidence of the need for insulin and a restricted diet.

Regarding regulation of activities, the Board acknowledges the Veteran's June 2008 statement in which he asserted that he was unable to do much exercise because of fluctuations in his blood sugar. The Board notes that lay persons are competent to provide opinions on some medical issues. See Kahana v. Shinseki, 24 Vet. Ap. 428, 435 (2011). However, the issue of whether a veteran's occupational and recreational activities have been restricted due to diabetes mellitus falls outside the realm of common knowledge of a lay person because the determination requires medical evidence. See Camacho, 21 Vet. App. at 363-64. Thus, while the Veteran can competently report that he was having difficulty exercising, he is not competent to make the assertion that his restriction of activities is due to his diabetes. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). Moreover, the VA medical records during the period under consideration consistently show that the Veteran was encouraged to exercise as tolerated. Therefore, the Board finds that the medical evidence does not establish that the Veteran's diabetes required regulation of activities prior to February 22, 2011. 

Additionally, the evidence does not show that the Veteran's diabetes was manifested by episodes of ketoacidosis or hypoglycemic reactions that required one or two hospitalizations per year or twice a month visits to a diabetic care provider for the period under consideration. The Board acknowledges that the Veteran was hospitalized in May 2008 for hyperglycemia.  However, given that the Veteran was only hospitalized one time for his diabetes during the entire period under consideration, the Board finds that the totality of the evidence does not show that he had episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year.   

Regarding C.W.'s September 2009 statements speculating on the appropriate disability rating for the Veteran's diabetes, these statements are not competent. C.W. is a medical practitioner and has not demonstrated any legal skill or education in applying medical evidence to the applicable disability rating criteria. Therefore, her legal conclusions will not be given any weight in the Board's analysis. 

Consequently, after careful review of the record, the Board finds that the criteria for a rating higher than 20 percent for diabetes mellitus have not been met for the period under consideration.

Since February 22, 2011 

To warrant an evaluation in excess of 40 percent for diabetes mellitus, there would need to be evidence showing that the condition requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. For the period under consideration, there is evidence of the need for insulin, a restricted diet, and regulation of activities. The Veteran also has additional complications that would not be compensable if separately evaluated, including diabetic retinopathy and erectile dysfunction. 

Regarding episodes of ketoacidosis or hypoglycemic reactions, the June 2013 VA examiner determined that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month and that he had not had any episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past 12 months. There is no evidence in the record to support any hospitalizations for ketoacidosis or hypoglycemic reactions during the period under consideration. Additionally, the Veteran's VA treatment records do not show that he visited his diabetic care provider two times per month. 

Consequently, after careful review of the record, the Board finds that the criteria for a rating higher than 40 percent for diabetes mellitus have not been met for the period under consideration.

Other Considerations

The Board acknowledges that the Veteran has developed additional complications of diabetes. However, the Veteran's hypertension, diabetic nephropathy, non-alcoholic steatohepatitis, peripheral neuropathy of the bilateral upper and lower extremities, and erectile dysfunction are already rated separately, and to include those manifestations again as a direct manifestation of diabetes would violate the rule against pyramiding. See 38 C.F.R. § 4.14. The Veteran also has diabetic retinopathy, which is included within his diabetes disability rating. Under Diagnostic Code 6006, diabetic retinopathy is rated based upon incapacitating episodes. For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider. As there is no evidence that establishes any incapacitating episodes, the criteria for a compensable rating under Diagnostic Code 6006 have not been met. 

The Veteran is competent to report on symptoms and credible to the extent that he believes he is entitled to higher ratings. His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of any impairment attributable to the service-connected disability based on objective data coupled with the lay complaints. In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints. For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment. The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal. See 38 C.F.R. § 4.119, Diagnostic Code 7913; see also Fenderson, supra. 

The Board has also considered whether the Veteran's service-connected diabetes presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted. See 38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence. The assigned disability ratings contemplate the Veteran's functional impairment as well as his subjective complaints. The Veteran does not have symptoms associated with his disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating. His assigned schedular evaluations are, therefore, adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008). The Veteran has not described any unusual or exceptional features of his disability. Consequently, referral for extraschedular consideration is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

As the Board finds that the preponderance of the evidence weighs against the increased rating claim denied herein, the benefit-of-the-doubt rule does not apply; and entitlement to a higher rating for the disability at issue is denied. See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.

TDIU

The Veteran contends that his service-connected diabetes and associated complications prevent him from engaging in substantially gainful employment and, therefore, that he is entitled to a total disability rating.  At a June 2011 VA psychiatric examination, the Veteran reported that he had some college education and that he had been unemployed since 2004.  His occupational history included being military police and work in taking down partitions.   

The Veteran's claim for a TDIU was found by the Board in its September 2014 remand to be raised by the record in accordance with the Court's decision in Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009) (when entitlement to TDIU is raised during the administrative appeal of the initial rating assigned for the underlying disability or disabilities, it is a part of the claim benefits for that disability or disabilities). The Board notes that a traditional TDIU claim considers whether a Veteran is unemployable due to any service-connected disability or disabilities, alone or in concert. In contrast, a Rice TDIU claim is limited to whether the Veteran is unemployable due to the service-connected (disability or) disabilities on appeal-in this case, the Veteran's diabetes. See Rice, 22 Vet. App. 447, 454-455 (2009). 

Total disability exists when an impairment of mind or body is sufficiently incapacitating that it prevents the average person from securing or following a substantially gainful occupation. 38 C.F.R. §§ 3.340, 4.15. Substantially gainful employment is defined as work that is more than marginal and permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

A total disability rating may be assigned when the schedular rating is less than 100 percent and the disabled person is unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities. See 
38 C.F.R. §§ 3.341(a), 4.16(a). A Veteran's level of education, special training, and previous work experience may be considered as part of a TDIU claim. A Veteran's age or impairment(s) caused by non-service connected disabilities may not be considered as part of a TDIU claim. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 3.340, 3.341(a), 4.16, 4.18. The critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If unemployability is the result of only one service-connected disability, this disability must be rated at 60 percent or more. See 38 C.F.R. § 4.16(a). If it is the result of two or more service-connected disabilities, at least one disability must be rated at 40 percent or more and the combined disability rating must be 70 percent or more. Id. Disabilities of one or both upper or extremities or one or both lower extremities (to include the bilateral factor), disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (such as orthopedic disabilities) are considered as one disability for TDIU purposes. Id.

The schedular criteria for TDIU were not met until December 12, 2007. See 
38 C.F.R. § 4.16(a). The Veteran filed his claim in March 2007. Prior to December 12, 2007, the Veteran was in receipt of a 20 percent disability rating for diabetes, a 30 percent disability rating for hypertension with diabetic nephropathy, and several non-compensable disability ratings. His combined disability rating at that time was 40 percent. See 38 C.F.R. § 4.25. Therefore, the criteria for a schedular evaluation for a TDIU under 38 C.F.R. § 4.16 (a) are not met for the period prior to December 12, 2007. That notwithstanding, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled. 38 C.F.R. § 4.16 (b). Thus, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16 (a), as here, an extraschedular rating is for consideration where a veteran is unemployable due to service-connected disability. 38 C.F.R. § 4.16 (b).  However, the evidence does not show that the Veteran was unable to maintain or obtain substantially gainful employment prior to December 12, 2007 due solely to his service-connected diabetes.  Therefore, TDIU on an extraschedular basis due to service-connected diabetes is not warranted prior to December 12, 2007.    
 
Effective December 12, 2007, the Veteran was in receipt of a 50 percent disability rating for chronic obstructive pulmonary disease, bronchitis, and sleep apnea. His other disability ratings remained in effect, bringing his combined disability rating to 70 percent. Effective May 11, 2008, the Veteran was in receipt of separate 10 percent disability ratings for each right and left upper extremity peripheral neuropathy and right and left lower extremity peripheral neuropathy associated with diabetes. His other disability ratings remained in effect, bringing his combined disability rating to 80 percent. Effective November 25, 2008, the Veteran was in receipt of a 20 percent disability rating for non-alcoholic steatohepatitis associated with diabetes. His other disability ratings remained in effect, bringing his combined disability rating to 90 percent. Effective January 11, 2010, the Veteran was in receipt of a 70 percent disability rating for post-traumatic stress disorder (PTSD). His other disability ratings remained in effect, bringing his combined disability rating to 100 percent. Effective March 1, 2010, the Veteran was in receipt of a 40 percent disability rating for joint and muscle pain with diarrhea, abdominal cramps, and abdominal bloating, due to undiagnosed illness, and a 10 percent disability rating for tinea cruris, due to an undiagnosed illness. He maintained his 100 percent combined disability rating. Effective February 22, 2011, the Veteran was in receipt of a 40 percent disability rating for diabetes, maintaining his 100 percent combined disability rating. Effective July 10, 2013, the Veteran was in receipt of a 10 percent disability ratings for right and left lower extremity peripheral neuropathy anterior crural nerve associated with diabetes, maintaining his 100 percent combined disability rating. 

The June 2013 VA medical examiner opined that the Veteran's diabetes would impact physical or sedentary employment and that it would render him unable to secure or follow a substantially gainful occupation.  He also determined that the Veteran's service-connected diabetic peripheral neuropathy would present functional impairments that would impact physical employment involving prolonged use of his hands, prolonged standing, or walking.   

The Veteran has not been provided with a single medical opinion to address the impact of his service-connected diabetes and all of the service-connected disabilities that are secondary to his service-connected diabetes. However, although a medical opinion is probative it is not dispositive and is not required. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). The ultimate responsibility for this determination is placed with VA adjudicators and not upon a medical examiner. Id. 

Considering the Veteran's education and occupational background in primarily physical jobs, and assessing the effect of the Veteran's combination of diabetes-related disabilities (including hypertension, diabetic nephropathy, right and left upper extremity peripheral neuropathy, right and left lower extremity peripheral neuropathy, non-alcoholic steatohepatitis, right and left lower extremity peripheral neuropathy of the anterior crural nerve, erectile dysfunction, and diabetic retinopathy) and resolving the benefit of the doubt in favor of the Veteran, he is entitled to TDIU due to service-connected diabetes beginning on December 12, 2007. See Geib v. Shinseki, 733 F.3d at 1354.

Entitlement to special monthly compensation (SMC) is an "inferred issue" in the context of an increased rating claim that must be considered when the record indicates that it may be available, even if the claimant does not place eligibility for this ancillary benefit at issue. Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see also Bradley v. Peake, 22  Vet. App. 280 (2008). SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated at 100 percent and one or more distinct service-connected disabilities, which are independently ratable at 60 percent and involve different anatomical segments or bodily systems. 38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i). For the purposes of a single 100 percent disability, a grant of a TDIU based on a single disability can qualify. See Bradley v. Peake, 22  Vet. App. 280 (2008). The Board's decision above grants TDIU since December 12, 2007 based on the Veteran's diabetes and diabetes-related complications. However, multiple disabilities, even if able to be combined and considered as a single disability for purposes of 38 C.F.R. § 4.16 (a), do not meet the criteria for "a service-connected disability rated as total" for SMC under 38 U.S.C. § 1114 (s). See Bradley, 22 Vet. App. at 290-91. Thus, the Veteran does not have a single service-connected disability rated as total as required for such SMC.
Id. (rejecting the veteran's argument that since all his scar and muscle injuries arose out of a single accident-the in-service explosion-these injuries should be treated as a single disability, entitling him to a total rating, and noting that this argument failed to recognize that the direction to treat multiple disabilities as one is specifically applicable only to TDIU ratings and that there was no such direction in section 1114(s) or its implementing regulation). Accordingly, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114 (s) is not for consideration.


ORDER

A disability rating in excess of 20 percent prior to February 22, 2011 for service-connected diabetes mellitus, type II, is denied.

A disability rating in excess of 40 percent since February 22, 2011 for service-connected diabetes mellitus, type II, is denied.

A TDIU prior to December 12, 2007 is denied.

A TDIU is granted, effective December 12, 2007.




______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


